DETAILED ACTION
 	 	Claims 1-15 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/15/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/15/2019 are accepted by the examiner.
Priority
 	  	The application is filed on 10/15/2019 and has priority of 371 of PCT/US2018/029588 filed on 04/26/2018.
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 7-12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
3.	Independent Claim 7 recites “a tangible machine readable storage medium storing instructions, which, when executed by a processor, cause the processor to: acquire a data structure comprising a first genesis record having an associated authentication value ….”. Pending claims are interpreted as broadly as their terms In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)). The broadest reasonable interpretation of a claim drawn to a tangible machine readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
4.	The Examiner suggests that a claim drawn to such a tangible machine readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim [or any similar limitations such as  "computer usable memory", or "computer usable storage memory", or "computer readable memory", or "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") ].  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
5.	Claims 8-12 are also rejected under 101 because they inherit the deficiencies of the base claim 7.

 				Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186 A1) in view of Biggs et al. (US 20170048217 A1, hereinafter, Biggs).
 	Regarding claim 1, Hunn discloses a method comprising, for a data structure comprising a first genesis record having an associated authentication value and a plurality of subsequent records arranged in an order (Paragraphs 0067, 0303: a Merkle tree structure where hash links connect or establish associations of linked object components.), 
 	wherein at least one subsequent record includes the authentication value associated with the first genesis record and an authentication value associated with another record in the data structure (Paragraph 0303: Merkle branches enable data to be hidden whilst providing proof that the data formed a part of a transaction. A Merkle branch is a set of hashes, that given the leaves' data, is used to calculate the root's hash): 

 	deleting at least one record preceding the second genesis record in the data structure (Paragraphs 0052, 0330: substitute/replacement contract is executed); and adding a further record to the data structure wherein the further record includes the authentication value of the second genesis record and an authentication value associated with a directly preceding record in the data structure (Paragraphs 0125, 0331, 0219: The data pertaining to the transaction on this BDL may be reflected in the same record on the object ledger structure, as depicted in FIG. 38 (e.g. if the record pertains to such a in a transaction then the record may be left open and then added when the transaction is initiated, executed, or other such data is available to include in the record/block)). 
 	Hunn does not explicitly states but Biggs from the same or similar fields of endeavor teaches deleting at least one record preceding the second genesis record in the data structure (Biggs Paragraph 0098: each data block is associated  with an array of group membership update operations, a timestamp for creation of the data block, and a hash of a preceding data block in the ordered list. A group membership update operation is indicated in the JSON object with a field containing a tag indicating an add 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete at least one record preceding the second genesis record in the data structure as taught by Biggs in the teachings of Hunn for the advantage of achieving authorization in confidential group communications in terms of an ordered list of data blocks representing a tamper-resistant chronological account of group membership updates (Biggs Abstract).
 	Regarding claim 2, the combination of Hunn and Biggs discloses a method according to claim 1, wherein deleting at least one record preceding the second genesis record in the data structure comprises deleting each of the subsequent records preceding the second genesis record in the data structure (Biggs Paragraphs 004, 0061, 00643: an entity finds that a block that it had itself previously introduced to the discarded GMBC is not represented in the retained GMBC, then that entity is responsible for appending a new block to the retained GMBC to represent that membership update (and, of course, share that update to other members). 
 	Regarding claim 3, the combination of Hunn and Biggs discloses a method according to claim 1, further comprising authenticating the data structure, wherein authenticating the data structure comprises: validating a genesis authentication value stored in a final record of the data structure with an authentication value of the second genesis record in the data structure (Hunn Paragraph 0200: upon accepting and 
 	validating an authentication value of each subsequent record; and validating, for each subsequent record, the authentication value associated with a directly preceding record in the data structure (Hunn, Paragraph 0182: Execution of the COG can comprise receiving a contract update, optionally validating the contract update or otherwise processing the contract update, and appending or otherwise storing an updated graph object in the graph data structure). 
 	Regarding claim 4, the combination of Hunn and Biggs discloses a method according to claim 1 further comprising backing up data in deleted records by sending information associated with records that sequentially precede the second genesis record in the data structure to remote data storage prior to deletion of those records (Hunn Paragraph 0221: for formation contract formation is that each working `copy` effectively functions as a remote backup of the contract and its change/negotiation history). 
 	Regarding claim 5, the combination of Hunn and Biggs discloses a method according to claim 1 further comprising producing a summary of records that precede the second genesis record in the data structure prior to deletion of those records (Hunn, Claim 25, Paragraph 0225: providing a versioned history of contract state; graph data structure enables state updates that occur as a result of the interaction between the contract and external data (e.g. changes to terms and conditions) and those initiated by 
  	Regarding claim 7; Claim 7 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 8; Claim 8 is similar in scope to claims 2-3, and is therefore rejected under similar rationale.
 	Regarding claim 9, the combination of Hunn and Biggs discloses a machine readable storage medium according to claim 7, the instructions comprising instructions to designate one of the subsequent records as a subsequent genesis record when a predetermined condition is met, the predetermined condition comprising at least one of: an elapse of a predetermined time period, the data structure reaching a predetermined size, a predetermined condition specified in the first genesis record (Hunn, Paragraph 0052, 0055, 0067, 0079: Changes occur to the substance of the contract terms and conditions (e.g. if can amendment is agreed between the parties in accordance with the terms of the previously executed contract, or a substitute/replacement contract is executed).
 	Regarding claim 10; Claim 10 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.
  				Allowable Subject Matter 
11. 	Claims 6, 12, and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Examiner Notes
12.	The Examiner notes that incorporating the combined limitations of claims 9 and 11 into independent claim 7 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 1 and 13 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention.
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmed at al. (WO 2018026883 A1) discloses an implementation of a syntax for altering one or more rules by which a blockchain may be modified wherein the software implementing each client of a blockchain network are programmed to be responsive to requests or directives to alter one or more rules by which blocks may be added to a blockchain responsive to transactions received for storage therein.
Maeda et al. (US 20190147065 A1) discloses a method and system for verification of deleted data for blockchains. An item of data is deleted from a block of a blockchain by: identifying the block of the blockchain storing the item of data; deleting the item of data from the identified block without deleting a hash value associated with the deleted item of data from the identified block.
14.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498